Citation Nr: 1142454	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  05-41 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability manifested by stomach problems and blood in the stool, to include irritable bowel syndrome (IBS) and/or hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 to July 2004.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  In a decision issued in October 2009, the Board upheld the RO's denial of service connection for IBS.  The Veteran appealed that decision to the Court.

In March 2011, the Court issued a memorandum decision finding that the Board erred when it denied the Veteran's claim for service connection for IBS by "considering his claim only on the basis of that alleged condition."  Citing to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the Board should consider whether his "symptoms are compensable under any diagnosis or theory of entitlement suggested by the [Veteran] or the evidence," and vacated the Board's October 2009 decision and remanded the matter for readjudication consistent with the instructions outlined in its memorandum decision.  In accordance with the Court's March 2011 memorandum decision, the Board has recharacterized the Veteran's claim as service connection for a disability manifested by stomach problems and blood in the stool, to include IBS and/or hemorrhoids.

Also as an initial matter, the Board notes that a February 2010 rating decision increased the ratings assigned for the Veteran's right and left knee sprain with degenerative changes (from 0 percent to 10 percent), effective October 20, 2009.  The Veteran initiated an appeal of the ratings assigned by filing a February 2010 notice of disagreement; however, he did not perfect his appeal by filing a substantive appeal subsequent to the issuance of an October 2010 statement of the case (SOC) in this matter.  Consequently, the matter of the ratings assigned for the Veteran's right and left knee sprains is not on appeal before the Board.  38 C.F.R. § 20.200.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran's claim for service connection for a disability manifested by stomach problems and blood in the stool, to include IBS and/or hemorrhoids, was received in June 2004.  In various statements, he alleges he has had stomach problems ever since his service in Iraq.  In particular, he asserts he was required to take anti-malarial pills while serving overseas and ever since then he has experienced blood in his stool.  

The Veteran's service treatment records (STRs), including his April 2004 service separation physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnoses relating to a gastrointestinal disorder (to include an upset stomach, diarrhea, or blood in the stool) and/or hemorrhoids.   

In August 2004, the Veteran was referred for a VA examination.  He complained of an irritable bowel secondary to anti-malaria pills.  On physical examination, his abdomen was thin, soft, and nontender.  There was no organomegaly; bowel sounds were normoactive.  He reported that he had not had any disturbances from the anti-malarial pills or diarrhea since January 2004.  It was also noted that the Veteran was not currently taking anti-malarial pills, and that he was currently asymptomatic for constipation and diarrhea.  The examiner opined that a diagnosis of IBS was "unfounded at this time."

VA outpatient treatment records from December 2005 to January 2009 show that in December 2005, the Veteran was seen for an initial history and physical examination.  He complained of blood in his stool that occurred twice a month and had started after his return from Iraq.  He also complained of an irritable bowel secondary to anti-malarial pills.  It was the physician's assessment that the Veteran's blood in his stools was likely from hemorrhoids, and recommended that he change his diet for 3 months, and follow-up with a colonoscopy if problems persisted.  In January 2006, it was noted that the Veteran's last appointment had been in December 2005; since then, he had missed three appointments.  He was not seen again until January 2009.  His past medical history included complaints of an irritable bowel secondary to anti-malarial pills.  It was noted that he had: nonspecific abnormal findings in stool contents and internal hemorrhoids with other complications.  The Veteran had no specific complaints during this visit; he was not in acute distress, and reported no gastrointestinal symptoms.  The assessment and plan for his blood in stool was: likely hemorrhoids, no further issues.

A critical question in this claim is whether the Veteran has, at any point during the appeal, had a disability for which service connection may be established.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  The Veteran's claim was previously denied because the competent evidence of record (which consisted of the above-described VA treatment records and the August 2004 VA examination report) did not include a current diagnosis of IBS.  See October 2009 Board decision.  However, the Court's March 2011 memorandum decision holds (citing to Clemons, supra ) that even though the Veteran does not have a current diagnosis of IBS, his claim should not have been limited to that alleged condition alone.  Noting that the Veteran "began seeking treatment from VA for his symptoms approximately two weeks after he separated from service," that he alleged his symptoms had been present ever since his return from Iraq, and that it "appear[ed] that the proper diagnosis for his condition may be hemorrhoids," the Court stated that the Veteran's "claim [was] not limited to any particular diagnosis or to his original theory that his condition [was] caused by anti-malarial medications that he was provided in service."  In light of the Court's March 2011 memorandum decision (which is now the "law of the case"), the Board finds that another VA examination is "necessary to obtain a proper diagnosis and determination of whether the condition is related to service."  See also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions).  

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional postservice treatment or evaluation he has received for stomach problems and/or blood in the stool (to include IBS and/or hemorrhoids) records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete clinical records of all such treatment and evaluation from the identified providers.

2. 	The RO should then arrange for the Veteran to be examined by an appropriate physician to determine whether he has, or at any time during the appeal period (i.e., from June 2004) has had, a chronic disability manifested by stomach problems and blood in the stool (to include IBS and/or hemorrhoids) and, if so, whether such disability is/was related to his service.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and arrange for any indicated studies.  If the examiner concludes that the evidence shows the Veteran has had a disability manifested by stomach problems and blood in the stool (to include IBS and/or hemorrhoids) during the appeal period, the examiner is further asked to provide responses to the following: 

(a) What is/are the medical diagnosis(es) for the Veteran's disability(ies) manifested by stomach problems and blood in the stool (specifically, does he have, or has he during the pendency of this claim had, IBS and/or hemorrhoids)?.

(b) For each disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his ingestion of anti-malarial pills therein?  

The examiner must explain the rationale for all opinions given and comment on the opinions already of record.

3. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

